Citation Nr: 0032666	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $6,362.00.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO) which denied the veteran's claim of entitlement to a 
waiver of recovery of an overpayment of VA pension benefits. 

In August 1999, the veteran requested a personal hearing to 
be held before a member of the Board.  A personal hearing was 
held before the undersigned at the RO in October 2000, the 
transcript of which is of record. 

Other issue

In May 1999, the veteran filed a claim for reinstatement of 
his nonservice-connected pension benefits.  It appears that 
the RO is in the process of obtaining evidence to adjudicate 
this claim, and that at the present time, the matter is still 
pending.  Accordingly, the Board has no jurisdiction over 
that matter and it will not be discussed further.


FINDINGS OF FACT

1.  In a letter dated May 4, 1998, VA informed the veteran 
that an overpayment of VA non service-connected pension 
benefits in the amount of $6,362.00 had been created.  He was 
informed of his right to request a waiver within 180 days, 
his right to a personal hearing on the matter, and his appeal 
rights.

2.  In April 1999, over 180 days after May 4, 1998, a request 
for waiver of recovery of the overpayment of VA pension 
benefits was submitted by the veteran.
CONCLUSION OF LAW

The veteran did not file a timely request for waiver of 
recovery of an overpayment of VA pension benefits in an 
amount originally calculated as $6,362.00.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.963 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed VA's denial of a waiver of 
overpayment.  In the interest of clarity, the Board will 
initially review the pertinent law and VA regulations.  The 
factual background of this case will then be described. 
Finally, the Board will analyze the issue on appeal and 
render a decision.

Relevant Law and Regulations

Non service-connected pensions

Under applicable law, a veteran who served in the active 
military service for 90 days or more during a period of war 
and who is permanently and totally disabled due to non 
service-connected disability not the result of the veteran's 
own willful misconduct is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income and, if the veteran is married and living with his 
spouse, the annual income of the spouse.  38 U.S.C.A. § 
1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.252(b) and 
(c) (2000).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12 month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2000).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272 (2000).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or his income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (2000).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3) (2000).

Waiver of indebtedness

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a).  If 
there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2000).

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall be considered: (1) if 
it is made within two years following the date of a notice of 
indebtedness issued by VA to the debtor on or before March 
31, 1983 or (2) if it is made within 180 days following the 
date of a notice of indebtedness issued on or after April 1, 
1983, by the VA to the debtor.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(1)(2).

The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b) (2000).

Factual Background

By rating action of December 1994, the veteran was awarded VA 
non service-connected pension benefits, effective August 1, 
1994.

In August 1997, the RO informed the veteran that it was 
proposing to terminate payment of his non service-connected 
pension based on verification of previously unreported 
unearned income of $1946.00 in 1994.  He was advised that he 
could submit unreimbursed medical expenses for the periods 
from August 5, 1994 to august 31, 1995; January 1, 1995 
through December 31, 1995 and from January 1, 1996 through 
December 31, 1996, to reduce his income and minimize 
potential overpayment.  In August 1997, the veteran provided 
information to the RO regarding his Social Security benefits 
and his medical expenses. 

On April 21, 1998, the RO informed the veteran that the 
termination of nonservice-connected disability pension 
benefits which was proposed in August 1997 would be 
undertaken, effective from September 1, 1994.  It was 
explained that the medical expenses reported by the veteran 
had been considered, but that these expenses did not exceed 5 
percent of the maximum pension rate; therefore they could not 
be used to reduce the veteran's income.  

A letter dated May 4, 1998 from the VA Debt Management Center 
informed the veteran that an overpayment in the amount of 
$6,362.00 had been created.  He was informed of his right to 
request a waiver within 180 days, his right to a personal 
hearing on the matter, and his appeal rights.  [The actual 
letter is not of record.  Of record is certification that the 
letter had been sent on May 4, 1998]. 

On April 5, 1999, the RO received the veteran's request for a 
waiver of the overpayment.  In essence, the veteran stated 
that he could not repay the charged indebtedness because of 
financial hardship.  Attached was a Financial Status Report, 
VA Form 20-5655.

In an April 1999 decision of the Committee, the veteran's 
waiver request was denied because he had not filed that 
request within the 180 day limit.  He was informed that the 
deadline for timely filing was November 4, 1998.  VA further 
found the veteran to be responsible for indebtedness in the 
amount of $6,362.00.  It was noted that the veteran was in a 
repayment plan of $50.00 a month and that his balance was 
$5662.00.

In April 1999, the veteran submitted a statement agreeing 
with the $50.00 a month repayment plan and informing VA that 
he did not work anymore as of March 31, 1999.  He also 
submitted a VA Form, 21-0516-1, Improved Pension Eligibility 
Verification Report.  

In May 1999, the veteran filed a Notice of Disagreement in 
which he stated that it would be a hardship if he had to 
repay the debt and indicated that cancer of the throat had 
recently been diagnosed. 

In April 1999 correspondence from the VA Debt Management 
Center, the veteran was advised that there was no change in 
the denial of the waiver of overpayment.  He was informed 
that payments received through April 12, 1999 totaled $700.00 
and had reduced the amount of the debt to $5,662.00.

The veteran presented testimony before the undersigned at a 
personal hearing held at the RO in October 2000.  The veteran 
testified that he was 70 years old and had a 4th grade 
education.  He indicated that when he received correspondence 
from VA, he sought assistance from his representative.  He 
testified that when he was contemplating working for VA on a 
temporary basis, he sought advice from a staff member at the 
local VA hospital about whether he could work and receive his 
pension benefits and was told that he could.  The veteran 
testified that he did receive notice of the overpayment in 
May 1998, and that he was sure that within 180 days he went 
to VA to file a waiver.  He indicated that he took the May 
1998 correspondence pertaining to the overpayment to both his 
local VA office and to the local VA hospital, and stated that 
he talked to a person at each site, both of whom said they 
were going to write notes, presumably requesting a waiver.  

At the hearing the veteran stated that his income consisted 
of Social Security benefits and a little pension and 
indicated that his expenses were at least $500 a month.  He 
also testified that he was the father of a child who was 
about 2 months old.  He indicated that he had been unable to 
continue payments in satisfaction of the debt because he was 
not working.   

Analysis

As discussed in detail above, the veteran's request for a 
waiver of the charged overpayment of $6,362 has been denied 
by the RO because the RO determined that there had been an 
untimely filing of the waiver request.  See 38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963.

VA informed the veteran of the indebtedness of the necessity 
to request a waiver within 180 days in a letter dated May 4, 
1998.  That letter was sent to the veteran's last known 
address of record, and was not returned by the United States 
Postal Service as being undeliverable.  Timely receipt of 
that letter by the veteran is not in dispute.  In hearing 
testimony presented in October 2000, the veteran indicated 
that he did indeed receive that correspondence. 

The veteran's request for waiver of overpayment was filed on 
April 5, 1999, nearly one year after the May 4, 1998 notice 
of overpayment and well after the expiration of the 180 day 
period.  Under the provisions of 38 C.F.R. § 1.963, his 
request for waiver could not been entertained by the 
Committee.  

The veteran, while acknowledging receipt of the May 4, 1998 
letter from VA, has indicated that he attempted to file a 
waiver within the 180 day period.  The veteran's 
representative, noting the veteran's limited education, has 
indicated that the veteran may indeed have brought such a 
request to a VA office, where it may have been misplaced.  
See the hearing transcript, pages  3-6, 9-12.  

According to the record in this case, no communication from 
the veteran was received by VA from May 4, 1998 until April 
5, 1999, when he filed a request for a waiver of overpayment.  
The request for waiver, which was signed by the veteran, was 
dated April 5, 1999.  These was in indication therein that 
any previous attempt had been made to file a waiver request.  
The remainder of the evidence does not provide any indication 
that a waiver was filed prior to April 5, 1999.  The Board 
has carefully reviewed the record on appeal in an effort to 
determine whether any communication from the veteran to VA 
could be considered to be a timely request for waiver.  
However, there is no communication from the veteran to VA 
during the 180 day period after May 4, 1998.  

Nor is there any indication of record that any VA employee is 
at fault for failing to file a timely received waiver of 
overpayment.  The United States Court of Appeals for Veterans 
Claims (Court) has ruled that there is a presumption of 
regularity under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
Indeed, based on the date of the waiver request, it strongly 
appears that there was no waiver filed or presented for 
filing prior to April 5, 1999. 

The evidence on file thus reflects that request for a waiver 
of recovery of the overpayment of VA pension benefits was not 
received on or before November 4, 1998, i.e. within 180 days 
from the date of notice of the overpayment.

It has not been demonstrated that the veteran did not receive 
the May 5, 1998, notice letter in a timely fashion, nor is 
there any evidence to show that the appellant was 
incompetent, or otherwise incapable of handling his affairs 
at the time that the notice was sent and received.  

Conclusion

Essentially, the Board finds that the record indicates that a 
request for waiver of recovery of an overpayment of VA non 
service-connected pension benefits was not received within 
the 180 day time limit set forth in the law and regulation.  
The Court has held that, in cases such as this, where the law 
and not the evidence is dispositive, the appeal should be 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because the veteran did not file a 
timely claim for waiver of recovery of an overpayment of VA 
pension benefits in the amount of $6,362.00, the Board must 
deny his claim.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963.

Additional Matter

Recently, the Court has addressed the matter of the 
relationship between the provisions of 38 C.F.R. § 1.962, 
which forbids collection of an overpayment in a case where 
collection would be against equity and good conscience, and 
38 C.F.R. § 1.963, which provides that a request for waiver 
of an indebtedness shall only be considered if made within 
180 days following the date of a notice of indebtedness.  
Gordon V. Gober, No. 99-200 (U.S. Vet. App. Nov. 27, 2000).  
The Court observed that unlike 38 C.F.R. § 1.963, 38 C.F.R. 
§ 1.962 does not contain any application-deadline provision 
and noted that it appeared that these regulatory provisions 
may conflict with each other.  The Court requested that both 
the Secretary and the appellant file timely memoranda 
addressing this issue.  

In short, the issue raised by the Court remains pending, but 
unresolved.  There is no intimation on the part of the Court 
as to the ultimate outcome of the case, and no timetable for 
a decision.

To the extent that the Board must comment on this matter, it 
is of the opinion that in fact there is no conflict of law 
between 38 C.F.R. § 1.962 and 38 C.F.R. § 1.963.  A logical 
interpretation of the plain meaning of these regulatory 
provisions provides that as simply stated under 38 C.F.R. 
§ 1.963, waiver of an indebtedness shall only be considered 
if made within 180 days following the date of a notice of 
indebtedness.  The provisions of 38 C.F.R. § 1.962, which 
forbid collection of an overpayment in a case where 
collection would be against equity and good conscience, then 
apply to those claims, and only to those claims, which are 
timely filed under 38 C.F.R. § 1.963.  In essence, the 
regulations do not conflict, but in fact properly co-exist.  


ORDER

Because the veteran's claim for waiver of recovery of an 
overpayment of VA pension benefits in the amount of $6,362.00 
was not timely filed, the appeal is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

